Citation Nr: 1416509	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, continued the previous denial of service connection for a right shoulder injury.  

In June 2012, the Board remanded the matter for additional development.  


FINDING OF FACT

A right shoulder disability is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right shoulder disability.  

The Veteran's service treatment records reflect he ran into a wall while playing basketball during service in November 1974 and sustained a right shoulder bone bruise.  Increased right shoulder pain with overhead movements was reported in January 1975, and physical therapy was indicated in May 1975.  

Although the July 2012 VA examiner opined that it was not at least as likely as not that the Veteran's right shoulder acromioclavicular joint/shoulder arthritis is related to service because no objective findings were shown on VA examination in 1976 or until the 1990s, the examiner did not address the Veteran's competent report of ongoing right shoulder symptoms since service, to include not only in his February 2013 report of having had right shoulder treatment from 1976 to 1979, but also his 1976 claim for service connection for a right shoulder disability.  

Against this background is the February 2013 private medical opinion of a definite causal relationship between long standing right shoulder disability and service, to include not only the right shoulder injury in 1975 but also in association with a career of boxing documented in the service treatment records.  A recent magnetic resonance imaging (MRI) scan was reported to show right shoulder impingement and rotator cuff tendonopathy, along with post-surgical changes.  

There is evidence of a right shoulder injury during service and competent objective evidence relating right shoulder disability to service.  Resolving doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for a right shoulder disability is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


